Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-6 and 8-20 are allowed over the references cited below.

The present invention is drawn to a process for the manufacture of a functionalized ethylene and propylene copolymer composition comprising the steps of:  a) copolymerizing ethylene, propylene and at least one masked functionalized olefin monomer in the presence of a catalyst system, wherein the masked functionalized monomer is a reaction product of a functionalized olefin monomer represented by a structure according to Formula (I) and a masking agent, and b) treating a product obtained by step a) with a Bronsted acid solution, optionally containing metal salts or ammonium salts, to abstract a residue derived from the masking agent and combining an obtained functionalized ethylene and propylene copolymer with a crosslinking enhancing agent selected from the group consisting of polyols, polyamines, polyacids, polyethers, polyesters, polycarbonates, polyamides, polyurethanes, polyureas, polysaccharides, polypeptides, wherein an amount of the crosslinking enhancing agent is 0.01 to 10 wt %, based on a combined weight of the functionalized ethylene and propylene copolymer and the crosslinking enhancing agent.   

Another embodiment of the invention is a functionalized ethylene and propylene copolymer composition comprising;  i) from 90 to 99.99 wt % of a functionalized ethylene and propylene copolymer of ethylene, propylene and at least one functionalized olefin monomer selected from the group consisting of allyl alcohol, 3-buten-1-ol, 3-buten-2-ol, 3-buten-1,2-diol, 5-hexene-1-ol, 5-hexene-1,2-diol, 7-octene-1-ol, 7-octene-1,2-diol, 9-decen-1-ol, 10-undecene-1-ol, 5-norbornene-2-methanol, 3-butenoic acid, 4-pentenoic acid, and 10-undecenoic acid, and ii) from 0.01 to 10 wt % of at least one crosslinking enhancing agent selected from the group consisting of polyols, polyamines, polyacids, polyethers, polyesters, polycarbonates, polyamides, polyurethanes, polyureas, polysaccharides, polypeptides, wherein said crosslinking enhancing agent has at least two functionalities.  

See claims for full details.



Iwa et al. (WO 2009/123228) discloses preparation of an ethylene/propylene/1-undecenoic acid copolymer wherein the 1-undecenoic acid monomer is pacified by reaction with triethylaluminum and wherein the alkylaluminum protecting group is removed by quenching with acidified methanol.  The resulting copolymer has an ethylene/propylene/1-undecenoic acid mole ratio of 75.1/23.7/1.23, corresponding to a weight ratio of 63.3/29.9/6.8 and an ethylene to propylene weight ratio of 2.1.  In a subsequent step, a crosslinked thermoplastic polymer is prepared by melt kneading polypropylene homopolymer, the ethylene/propylene/1-undecenoic acid copolymer, and an isocyanate group containing ester amide oligomer.  

Imuta et al. (US 7,393,907) discloses preparation of an ethylene/propylene/(2,7-octadien-1-yl)succinic anhydride copolymer wherein the 2,7-octadien-1-yl succinic anhydride monomer is reacted with triisobutylaluminum as a protecting group.  The protecting group is removed during precipitation of the copolymer in methanol to give a copolymer having an ethylene/propylene/(2,7-octadien-1-yl)succinic anhydride mole ratio of 80/19.75/0.25.  The copolymer is melt kneaded with 20 wt % of nylon 6 to form a thermoplastic resin composition.  

 None of the references teaches a functionalized ethylene and propylene copolymer comprising a crosslinking enhancing agent in an amount of 0.01 to 10 wt %, based on a combined weight of the functionalized ethylene and propylene copolymer and the crosslinking enhancing agent.  Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to functionalized polyolefin copolymers.  None of these references teaches the subject of instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        June 22, 2022